        Case 5:20-cv-00562-KG-JHR Document 2 Filed 06/23/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff-Respondent,

v.                                                                CR No. 19-cr-499 KG
                                                                  Civ. No. 20-cv-562 KG-JHR


ANNETTE CHRISTINA CHAVEZ,

       Defendant-Petitioner.



                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner Annette Christina Chavez’s Untitled Motion

Regarding Federal Sentence (CR Doc. 42) (Motion).          Chavez is incarcerated at a federal

correctional institute in Dublin, California (FCI Dublin). She contends the Bureau of Prisons

refuses to credit her with time served in presentence confinement. (CR Doc. 42) at 1. The Motion

also appears to challenge Chavez’s conviction for bank robbery. Id. at 2. Chavez contends she

never threatened the bank teller. Id. She also appears to argue counsel misrepresented the

penalties associated with her guilty plea. Id. at 2-3.

       The Motion presents a “mixed pleading,” raising habeas claims under 28 U.S.C. §§ 2241

and 2255. The claims challenging the validity of Chavez’s conviction and the performance by

counsel must be analyzed under Section 2255. See Prost v. Anderson, 636 F.3d 578, 581 (10th

Cir. 2011). Chavez properly filed those claims “in the district that imposed the sentence.” Licon

v. Ledezma, 638 F.3d 1303, 1311 (10th Cir. 2011) (quotations omitted). Pursuant to Castro v.

U.S., 540 U.S. 375 (2003), Chavez may file an amended Section 2255 in this Court within thirty
        Case 5:20-cv-00562-KG-JHR Document 2 Filed 06/23/20 Page 2 of 3



days of entry of this Order. Chavez is warned that the amended motion will count as her “first”

Section 2255 action; subsequent Section 2255 motions will be subject to the restriction on

successive habeas claims. See Yellowbear v. Wyoming Attorney Gen., 525 F.3d 921, 924 (10th

Cir. 2008). If Chavez declines to timely file an amended Section 2255 motion, the Court will

dismiss the Section 2255 claims without prejudice.

       The claims challenging the BOP’s execution of Chavez’s sentence - and in particular its

refusal to provide credit for presentence confinement - must be analyzed under Section 2241. See

Sandusky v. Goetz, 944 F.3d 1240, 1247 (10th Cir. 2019) (where petition was “challenging … the

execution of his sentence, his proper avenue for relief was § 2241”). Section 2241 “attack[s on]

the execution of a sentence … must be filed in the district where the prisoner is confined.” Brace

v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011). FCI Dublin is located in Alameda County,

in the Northern District of California. See 28 U.S.C. § 84 (N.D. Cal. includes Alameda County).

Therefore, venue is plainly improper as to Chavez’s claims under 28 U.S.C. § 2241. See 28 U.S.C.

§ 1391(b); Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006) (district courts may “consider

… venue sua sponte” when the jurisdictional defects are “obvious from the face of the complaint

and no further factual record is required to be developed”).

       In lieu of dismissal, and in the interest of justice, the Court may transfer a matter to any

district where venue is proper. See Johnson v. Christopher, 233 Fed. App’x 852, 854 (10th Cir.

2007) (“To be sure, the district court has discretion … to transfer [an inmate’s] case” sua sponte).

To determine whether a transfer is in the interest of justice, courts consider: “whether the claims

would be time barred if filed anew in the proper forum, whether the claims alleged are likely to

have merit, and whether the claims were filed in good faith….” In re Cline, 531 F.3d 1249, 1251


                                                 2
        Case 5:20-cv-00562-KG-JHR Document 2 Filed 06/23/20 Page 3 of 3



(10th Cir. 2008). See also Faulkenburg v. Weir, 350 Fed. App’x 208, 210 (10th Cir. 2009)

(applying the same factors to a venue transfer). There is no indication that the claims are time-

barred. Further, the allegations regarding Chavez’s pretrial confinement credit warrant additional

investigation. The Court will therefore transfer the Section 2241 claims to the United States

District Court for the Northern District of California.

       IT IS ORDERED:

       1.      To the extent Chavez’s Untitled Motion Regarding Federal Sentence (CR Doc. 42)

challenges BOP’s the execution of her sentence, the claims are construed under 28 U.S.C. § 2241.

The Clerk shall transfer the Motion, to the extent it raises Section 2241 claims, to the United States

District Court for the Northern District of California. The Clerk shall include a copy of the

criminal judgment (CR Doc. 39) in the transfer package.

       2.      To the extent Chavez’s Untitled Motion Regarding Federal Sentence (CR Doc. 42)

challenges the validity of her criminal conviction and/or performance by counsel, the claims are

construed under 28 U.S.C. § 2255. This Court (District of New Mexico) will exercise jurisdiction

over the Section 2255 claims.

       3.      Chavez may file an amended Section 2255 motion in this Court (District of New

Mexico) on the proper form within thirty days of entry of this Order.

       4.      The Clerk’s Office shall mail Chavez a form Section 2255 form motion.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  3
